         Case 2:18-cv-03723-JDW Document 62 Filed 06/29/20 Page 1 of 1




 JAMES EVERETT SHELTON                                UNITED STATES DISTRICT COURT
                                                      FOR THE EASTERN DISTRICT OF
                                                      PENNSYLVANIA
        Plaintiff

        v.

 FCS CAPITAL LLC, ET AL.
      Defendants
                                                      No. 2:18-03723-BIQA


                                      Notice of Appeal


       Plaintiff hereby files this “Notice of Appeal” to Order dated, 17th day of June, 2020,
docketed at 61, denying Defendants' Renewed Motion To Reconsider And Defendants' Motion
For Emergency Injunctive And Declaratory Relief



Respectfully Submitted,

Respectfully,



/s/ Joshua Thomas
Joshua Thomas
Joshua L. Thomas, Esq.
Joshua L. Thomas & Associates
225 Wilmington-West Chester Pike Ste 200
Chadds Ford, PA 19317
Phone: 215-806-1733
Fax: 888-314-8910
Email: JoshuaLThomas@gmail.com
